DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 7 is objected to because the phrase “wherein the tape is folded as one piece, is adhered to…”  Examiner suggests changing the phrase to “wherein the tape is adhered to”.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, from which claims 2-18 depend, there is no written support for the term “screwless neck, spout, brim, sides, or flanged top of the body”.  Examiner notes that because these terms appear in the claims as originally presented, they should be amended into the Specification, and would not comprise new matter.  
Regarding claim 2, there is no support for the threadless neck, brim, sides, and flanged areas being part of the cap and not the body.  

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “the two” lacks proper antecedent basis.  The term should be amended to state which elements the term encompasses, or, the phrase should be grammatically edited to remove the use of the term (e.g. “a container cap with a container body connected at…”). 
Further regarding claim 1, the uses of the term “generally” should be removed, because they render the claim indefinite, as it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 1, the term “the screwless neck” lacks proper antecedent basis.  The term should be amended to state “a screwless neck”. 
	Further regarding claim 1, the term “the cap’s lid” lacks proper antecedent basis.  The term “a lid” should be amended earlier into the claim earlier near “a container cap” (e.g. “a container cap having a lid”), or, in the current location as “a lid” or “a lid of the cap”. 
Further regarding claim 1, the term “the front inner wall” lacks proper antecedent basis.  The term should be amended earlier in the claim near “a lid” (e.g. “a container cap having a front inner wall”), or, in the current location as “a front inner wall”.
	Further regarding claim 1, the term “the opening” lacks proper antecedent basis.  The term “an opening” should be amended earlier in the claim near “a lid” (e.g. “a container cap having a lid and an opening”), or, in the current location as “an opening” or “an opening of the lid”. 
	Further regarding claim 1, the term “it” should be amended to the element to which it refers, or other grammatical modification to avoid using this term.  In this instance, the word “it” could be amended to “the tape”, or, the broader phrase could be “…and runs back towards a spout”.  
	Finally regarding claim 1, the phrase “the rear, hinged end of the cap” lacks proper antecedent basis.  The term should be amended to “a rear, hinged end of the cap”, or introduced earlier in the claim near “a cap” (e.g. “a cap having a lid, an opening, and a rear, hinged end”). 
	Regarding claim 2, it is not clear how the threadless neck, brim, sides, and flanged areas are part of the cap and not the body, when they are introduced in parent claim 1 as being part of the body.  This claim thus creates a contradiction.  Moreover, it is not clear how an element such as a container neck could even be part of a container lid.  
	Regarding claim 4, it is not clear what the difference is between “clear” and “see-through”, as these terms appear to be redundant.  Applicant is encouraged to either delete one of these terms, or respond with evidence as to how they differ. 
Regarding claim 5, the phrase “or similar” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase “or similar” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Further regarding claim 6, it is not clear if the term “a tape” is the same tape as that which was introduced in claim 1, or a different tape.  Should this be the same tape, it should be amended to state “the tape”.
Regarding claim 9, the phrase “or similar” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 13, it is not clear if the flip-top lid is the same lid as the one already introduced in claim 1, or a different lid.  Should the lid be the same, the limitation should be amended to “wherein the lid is a flip-top lid”.  
Regarding claim 15, the phrase “or similar” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 17 and 18, it is not clear what the scope of the claim comprises, as it limits “The cylindrical sleeve of claim 16”.  Claim 16 is dependent from claim 1, which claims “A product packaging container” and all subsequent dependent claims up to 17 claim “The container”.  Claims 17 and 18 should be amended to state “The container”.  
Further regarding claim 17, the phrase “or similar” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 19, the term “a tape” in line 2 already finds proper antecedent basis in “a tape” in line 1, and should thus be amended to “the tape”.  
Further regarding claim 19, the term “the sticky side” lacks proper antecedent basis in the claim.  The term should be amended to “a sticky side” near the initial introduction of the term.  
Further regarding claim 19, the term “the underside” lacks proper antecedent basis in the claim.  The term should be amended to “an underside”. 
Further regarding claim 19, the term “the container’s lid” lacks proper antecedent basis in the claim.  The term should be amended to “a container lid” or simply “a lid”. 
Further regarding claim 19, the term “the back, hinged end of the lid” lacks proper antecedent basis in the claim.  The term should be amended to “a back, hinged end of the lid”. 
Further regarding claim 19, the term “the front end of the cap” lacks proper antecedent basis in the claim.  The term should be amended to “a front end of the cap”. 
Further regarding claim 19, the terms “it” lacks proper antecedent basis in the claim.  The terms should be amended to “the tape”. 
Further regarding claim 19, the term “the opening” lacks proper antecedent basis in the claim.  The term should be amended to “an opening”. 
Further regarding claim 19, the term “the one end” and “the other end” lack proper antecedent basis in the claim.  The terms should be amended to “a first end” and “an opposite end”. 
Further regarding claim 19, the term “back, hinged end” should be amended to “rear, hinged end” to avoid a lack of antecedent basis, and for term consistency 



7.	The following are claims 1 and 19 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 

1. A product packaging container for tamper-proofing a container cap with a container bodya screwless neck, spout, brim, sides, or flanged top of the container body, the container cap comprising a lid, an opening adjacent a front inner wall, a spout, and a rear, hinged end, the product packaging container comprising: 
a threadless tube that descends vertically from the container cap and is permanently adhered to the threadless neck, spout, brim, sides, or flanged top of the body, and
a tape adhered to the underside of the container cap, towards a crater on the lid, towards the front inner wall of the lid the spout and the rear, hinged end of the container cap.

19. A method of joining a tape having a first end, an opposite end, and a sticky side to a product packaging container comprising a container, and a cap having a lid, a front, an opening, and a plateau, comprising the steps of: placing the first end of the tape with the sticky side onto an underside of the a rear, hinged end of the cap, pressing the tape against the lid as the tape runs toward a front end of the cap guiding a first punch hole in the tape around a crater descending from the underside of the lid, and continuing to press the tape against the lid until the tape reaches the front end of the lid near the opening; lifting an opposite end of the tape back to the rear, hinged end of the cap while lining up a second punch hole in the tape to be able to go around a spout on the plateau; setting the first end of the tape with the sticky side facing down onto the plateau; closing the lid which lowers the tape, so that the tape settles around the second punch hole and squats in a resting position sticking to the plateau.



Allowable Subject Matter
8.	Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733